          Case 1:20-mj-09159-UA Document 1 Filed 08/27/20 Page 1 of 5



Approved: ________________________________
          SAMUEL P. ROTHSCHILD
          Assistant United States Attorney

Before:      THE HONORABLE DEBRA FREEMAN
             United States Magistrate Judge
             Southern District of New York
                                                      20M9159
- - - - - - - - - - - - - - - - - - - x
                                      :
UNITED STATES OF AMERICA              :             20 Mag.
                                      :
           - v. -                     :             RULE 5(c)(3)
                                                    AFFIDAVIT
                                      :
DAVID MONDORE,                        :
                                      :
                Defendant.            :
- - - - - - - - - - - - - - - - - - - x

SOUTHERN DISTRICT OF NEW YORK, ss:

          COREY P. LYONS, being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of
Investigation (“FBI”), and charges as follows:

          On or about July 31, 2020, U.S. Magistrate Judge
Michael J. Roemer, sitting in the U.S. District Court for the
Western District of New York, issued a warrant for the arrest of
“David Mondore,” based on a complaint alleging violations of 18
U.S.C. §§ 1030(a)(2)(C) and (c)(2)(B)(ii), 1030(a)(4) and
(c)(3)(A), and 1028A. A copy of the arrest warrant is attached
hereto as Exhibit A and incorporated by reference herein.

          I believe that DAVID MONDORE, the defendant, who was
arrested on August 27, 2020, in the Southern District of New
York, is the same individual as “David Mondore,” who is wanted
by the U.S. District Court for the Western District of New York.

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          1.   I am a Special Agent with the FBI. This
affidavit is based on my personal participation in the
investigation of this matter, as well as on my conversations
with other law enforcement officers and my examination of
       Case 1:20-mj-09159-UA Document 1 Filed 08/27/20 Page 2 of 5



documents, reports, and records. I have been involved in
determining whether DAVID MONDORE, the defendant, is the same
individual as “David Mondore,” named in the July 31, 2020 arrest
warrant from the U.S. District Court for the Western District of
New York. Because this Affidavit is being submitted for the
limited purpose of establishing the identity of the defendant, I
have not included in this Affidavit each and every fact that I
have learned. Where I report statements made by others, those
statements are described in substance and in part, unless
otherwise noted.

          2.   Based on my review of documents from proceedings
in the U.S. District Court for the Western District of New York,
I know that, on or about July 31, 2020, U.S. Magistrate Judge
Michael J. Roemer issued a warrant for the arrest of “David
Mondore” (the “Arrest Warrant”). The Arrest Warrant was issued
based on a complaint charging “David Mondore” with violations of
18 U.S.C. §§ 1030(a)(2)(C) and (c)(2)(B)(ii), 1030(a)(4) and
(c)(3)(A), and 1028A.

          3.   I have been personally involved in the
investigation of “David Mondore,” who is wanted by the U.S.
District Court for the Western District of New York. I have
reviewed pictures of government identification documents for
that individual, including a picture of a U.S. passport with a
photograph bearing the name “David Carson Mondore” (“Photograph-
1”) and a picture of a New York driver license with a photograph
bearing the name “David C. Mondore” (“Photograph-2”).

          4.   On August 27, 2020, DAVID MONDORE, the defendant,
was arrested in the Southern District of New York pursuant to
the Arrest Warrant. MONDORE provided law enforcement with a
wallet that he said was his. That wallet contained the same New
York driver license whose picture I have previously reviewed. I
also personally observed MONDORE during and subsequent to his
arrest. I compared Photograph-1 and Photograph-2 with MONDORE
and have determined that they are the same person.
Additionally, at the time of his arrest, in my presence, MONDORE
said that his name is “David Mondore.”

          5.   Based on the foregoing, I believe that DAVID
MONDORE, the defendant, is the same individual as “David
Mondore,” for whom the Arrest Warrant was issued.




                                    2
       Case 1:20-mj-09159-UA Document 1 Filed 08/27/20 Page 3 of 5



          WHEREFORE, I respectfully request that DAVID MONDORE,
the defendant, the defendant, be imprisoned or bailed as the
case may be.



                      s/Corey P. Lyons, by the Court, with permission
                          _______________________________
                          COREY P. LYONS
                          Special Agent
                          FBI


Sworn to me through the transmission of this
Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal Procedure
41(d)(3) and 4.1 this
27th day of August, 2020.



____________________________________
THE HONORABLE DEBRA FREEMAN
United States Magistrate Judge
Southern District of New York




                                    3
Case 1:20-mj-09159-UA Document 1 Filed 08/27/20 Page 4 of 5




              EXHIBIT A
Case 1:20-mj-09159-UA Document 1 Filed 08/27/20 Page 5 of 5
